Exhibit 99¢ ONLY STORES® REPORTS FOURTH QUARTER AND FULL-YEAR FISCAL 2008 FINANCIAL RESULTS Fourth quarter improvements are offset primarily by unexpected end of year shrink, resulting in a loss for the fourth quarter Temporarily suspends expansion in Texas while evaluating the Texas market Authorizes share repurchase of up to $30 million CITY OF COMMERCE, California – June 11, 2008 - 99¢ Only Stores® (NYSE:NDN) (the “Company”) announces its financial results for the fourth quarter and full-year fiscal 2008 ended March 29, 2008.The Company is filing its Form 10-K for the year ended March 29, 2008 concurrently with this release. Fourth Quarter Fiscal 2008 Financial Summary: § Increased Q4 net sales by 4.5% to $290.5 million, with a 1.5% same-store sales increase § Purchasing costs improved by 111 basis points compared to fourth quarter last year attributed primarily to variable pricing strategies and also the benefit of higher margin sales due to the Easter holiday sales shift § Retail operating costs improved 8 basis points compared to fourth quarter last year despite increases in minimum wages on January 1, 2008 § Distribution and transportation costs improved 13 basis points compared to fourth quarter last year despite increases in fuel costs and the impact of minimum wage increases § Reversal of previous shrink improvementtrend led to shrink in Q4 that was $5.5 million higher than expected based on physical inventory counts and year-end inventory reconciliations § The unexpected shrink contributed to a Q4 net loss of ($4.4) million or ($0.06) per diluted share, despite progress in other cost areas Eric Schiffer, CEO of 99¢ Only Stores said, “Although our comp sales were positive in the fourth quarter and we made progress in several cost areas including improvements in productivity, these accomplishments were more than offset by higher than anticipated shrink in the second half of fiscal 2008 resulting in a fourth quarter shrink expense that was $5.5 million higher than we expected.While we have reduced the increased scrap related shrink experienced last summer, we expected to have better results regarding theft related shrink. We have now identified and commenced special shrink reduction measures for certain high shrink areas.Additionally, we continue to refine our use of a loss prevention exception reporting software system that we believe has begun to reduce theft at the retail cash registers.In April, we implemented the capability to promptly track our inventory levels at each store monthly to identify suspicious buildups in inventory levels.We are also temporarily increasing the number of store inventory counts.This summer we will complete additional weekly reporting systems to establish tighter transaction controls.We believe that these measures combined with heightened store operations focus and additional investigative loss prevention resources will materially reduce shrink in fiscal 2009.” The net loss for the fourth quarter of fiscal 2008 was ($4.4) million, or ($0.06) per diluted share, compared to a net loss of ($1.0) million, or ($0.01) per diluted share, for the fourth quarter of fiscal 2007. Net sales for fourth quarter fiscal 2008 were $290.5 million, a 4.5% increase compared to net sales of $277.9 million for the fourth quarter of fiscal 2007.Retail sales for the fourth quarter were $280.8 million, up 5.1% compared to retail sales of $267.2 million last year.The fourth quarter of fiscal 2008 contained 89 days of sales compared to 90 days in the prior year period due to our recent change in fiscal year to a weekly retail fiscal calendar.Same-store sales for the fourth quarter increased 1.5% versus the 89 day period ending Saturday, March 31, 2007, marking the Company’s tenth consecutive quarter of same-store-sales growth.The increase in same-store sales is attributable to an increase in transactions. Gross profit for the fiscal 2008 fourth quarter was $108.1 million, compared to $109.6 million in the fourth quarter of the prior year. The Company's gross profit margin was 37.2% in the fiscal 2008 fourth quarter versus 39.4% in the fourth quarter of the prior year. Purchasing costs did improve by 111 basis points during the quarter, but this was more than offset by a significantly higher than anticipated shrink expense of $15.5 million for the quarter, or 5.4% of sales, compared to $4.7 million, or 1.7% of sales in the fourth quarter of fiscal 2007.In fiscal 2007, after conducting our year end inventory physical counts and inventory reconciliation procedures, the Company had lower than expected shrink. Based on the physical inventory counts and information available through February and the shrink rate for the third quarter of 3.5%, the Company had anticipated a shrink rate of approximately 3.5% or $10 million in the fourth quarter, $5.5 million less than the year end result charged to the fourth quarter of fiscal 2008.Selling, general and administrative expense as a percentage of net sales was 37.5% or $109.0 million for fourth quarter fiscal 2008 compared to 37.4% or $104.0 million in the fourth quarter of the prior year.The Company made cost improvements in retail operations and distribution and transportation despite increased minimum wage rates and increased fuel costs.These improvements were offset by a slight increase in corporate G&A and other expenses. Mr.
